     Case 1:20-cv-01406-NONE-SAB Document 13 Filed 09/07/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DEVONTE B. HARRIS,                                No. 1:20-cv-01406-NONE-SAB (PC)
12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND IN PART
13           v.
                                                        (Doc. No. 11)
14    A. ROBLES, et al.,
15                       Defendants.
16

17          Plaintiff Devonte Harris is a state inmate proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on plaintiff’s first amended

19   complaint against defendants Robles, Garcia, Velasquez, Cate and Allison for violations of

20   plaintiff’s Eighth Amendment rights and First Amendment rights in connection with an alleged

21   incident in which plaintiff was caused to urinate on himself and be exposed in public. This matter

22   was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

23   Rule 302.

24          On May 13, 2021, the assigned magistrate judge issued findings and recommendations

25   recommending that plaintiff’s first amended complaint be dismissed for failure to state a claim.

26   (Doc. No. 11.) Those findings and recommendations were served on plaintiff and contained

27   notice that any objections thereto were to be filed within twenty-one (21) days after service. (Id.

28   at 8.) Plaintiff filed objections on June 9, 2021. (Doc. No. 12.)
                                                       1
     Case 1:20-cv-01406-NONE-SAB Document 13 Filed 09/07/21 Page 2 of 4


 1          Plaintiff brings a claim against defendants for denial of basic necessities in violation of the

 2   Eighth Amendment in connection with plaintiff urinating on himself after being denied access to

 3   a toilet. The magistrate judge determined plaintiff failed to state a claim because he did not allege

 4   a substantial risk of serious harm. (Doc. No. 11 at 5–6.) In his objections, plaintiff contends that

 5   the cases the magistrate judge relied on in reaching that conclusion were distinguishable because

 6   those cases (1) did not deal with a prisoner’s medical need and/or (2) dealt with a more serious

 7   security risk than plaintiff posed in this case. (Doc. No. 12 at 3–4.) Plaintiff alleges that he was

 8   denied the use of a bathroom for at least 90 minutes, although the actual total time of the alleged

 9   denial of bathroom access is not alleged by him. Although plaintiff alleges he also has a medical

10   condition that requires him to urinate more frequently, the magistrate judge correctly noted that

11   plaintiff alleges he was permitted to change clothes after he urinated and that plaintiff does not

12   allege that he was denied the use of a toilet for an inordinate length of time. Thus, the magistrate

13   judge properly found that plaintiff did not allege a sufficiently serious harm to support a claim of

14   the violation of his Eighth Amendment rights.

15          Plaintiff also brings a claim against defendants Robles and Garcia in connection with his

16   privacy rights. Plaintiff alleges that those defendants transported him to a state court proceeding

17   in an indecent-exposure jumpsuit after staff had accused him of indecent exposure; that he

18   informed them of his medical condition, which requires him to use the toilet frequently; that the

19   defendants refused to let him use the toilet resulting in him soiling himself; and that thereafter the

20   defendants required him to wear a paper jumpsuit without underwear while in court that exposed
21   his anus and genitals to view. (Doc. No. 9 at 14.) The findings and recommendations found that

22   plaintiff failed to state a claim because he failed to allege that defendants’ actions subjected him

23   to a substantial risk of harm. (Doc. No. 11 at 7.) In his objections, plaintiff contends that the

24   magistrate judge erred by employing the legal standard applicable to claims brought under the

25   Eighth Amendment and not the standard governing alleged violations of the right to privacy.

26   (Doc. 12 at 2.)
27          The Ninth Circuit has found that “[p]risoners retain a limited right to bodily privacy.”

28   Byrd v. Marciopa County Board of Supervisors, 845 F.3d 919, 923 (9th Cir. 2017) (quoting
                                                        2
     Case 1:20-cv-01406-NONE-SAB Document 13 Filed 09/07/21 Page 3 of 4


 1   Michenfelder v. Sumner, 860 F.2d 328, 333 (9th Cir. 1988)). In Byrd the plaintiff, a male pretrial

 2   detainee, alleged that female guards regularly observed him shower and use the bathroom from a

 3   close distance, and that it was the jail’s policy to permit guards to do so. Id. at 921–22. 1 The

 4   Ninth Circuit held that in such a circumstance, the balancing test from Turner v. Safely, 482 U.S.

 5   78 (1987), applied in making the determination of whether the prison regulation was

 6   constitutional and the court found that the allegations of the complaint warranted an answer from

 7   defendants in order to assess the Turner factors. Id. at 923–24. Because the Turner test deals

 8   with “a prison regulation [that] impinges on inmates’ constitutional rights,” the Ninth Circuit

 9   implicitly found that the alleged policy at issue in that case impinged the inmate’s limited right to

10   privacy. Id. at 923 (quoting Turner, 482 U.S. at 89).

11            On the other hand, “casual, restricted, and obscured viewing of a prison inmate’s naked

12   body is constitutionally permitted if it is justified by legitimate government interests such as

13   prison security needs.” Ioane v. Hodges, 939 F.3d 945, 956 (9th Cir. 2018). Additionally, Ninth

14   Circuit “case law suggests that prisoners’ legitimate expectations of bodily privacy from persons

15   of the opposite sex are extremely limited.” Jordan v. Gardner, 986 F.2d 1521, 1524 (9th Cir.

16   1993).

17            Here, plaintiff alleges that due to defendants’ failure to permit him access to a toilet to

18   urinate, he was required to wear paper clothing in a courtroom appearance that exposed his anus

19   and genitals to view. As in Byrd, these allegations are sufficient to warrant a response by

20   defendants. Liberally construed, plaintiff’s allegations indicate that he was subjected to
21   something more serious and substantial than a casual, restricted, and obscured viewing of his

22   naked body. Plaintiff alleges that he had been sent to the state courthouse in question over 20

23   times before the alleged event and provided a urinal during transport before (Doc. No. 9 ¶ 25),

24   indicating that there was no legitimate penological interest in defendants preventing him from

25   using a toilet. Thus, as in Byrd, plaintiff has sufficiently alleged that his limited right to privacy

26   has been impinged, thus warranting a response by defendants. See Byrd, 845 F.3d at 923–24; see
27
     1
       Although the plaintiff was a pretrial detainee, the Ninth Circuit appears to have employed the
28   legal standards applicable to prisoners. Id.
                                                         3
     Case 1:20-cv-01406-NONE-SAB Document 13 Filed 09/07/21 Page 4 of 4


 1   also Michenfelder, 860 F.2d at 333 (“We recognize that incarcerated prisoners retain a limited

 2   right to bodily privacy. Shielding one’s unclothed figure from the view of strangers, . . . is

 3   impelled by elementary self-respect and personal dignity.”).

 4          Accordingly,

 5      1. The findings and recommendations issued on May 13, 2021, (Doc. No. 11), are adopted in

 6          part;

 7      2. This action shall proceed on plaintiff’s claims against defendants Garcia and Robles for

 8          violation of plaintiff’s limited right to bodily privacy;

 9      3. All other claims and defendants are dismissed for failure to state a claim; and

10      4. This matter is referred back to the magistrate judge for further proceedings consistent with

11          this order.

12   IT IS SO ORDERED.
13
        Dated:      September 3, 2021
14                                                      UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        4
